 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of April 30, 2015, by
and among Net Element, Inc., a Delaware corporation, with headquarters located
at 3363 NE 163rd Street, Suite 705, North Miami Beach, FL 33160 (the "Company"),
and the investors listed on the Schedule of Buyers attached hereto
(individually, a "Buyer" and collectively, the "Buyers").

 

WHEREAS:

 

A.           The Company and the Buyers desire to enter into this transaction to
purchase the Preferred Shares (as defined below) pursuant to the Registration
Statement (as defined below) which is currently effective, has up to $50,000,000
of initial offering price of unallocated securities available for sale as of the
date hereof (but which is currently subject to the limitation set forth in
General Instruction I.B.6 of Form S-3) and has been declared effective in
accordance with the Securities Act of 1933, as amended (the "1933 Act"), by the
United States Securities and Exchange Commission (the "SEC").

 

B.      The Company has authorized a new series of convertible preferred stock
of the Company designated as Series A Convertible Preferred Stock, par value
$0.01 per share, the terms of which are set forth in the certificate of
designations for such series of preferred stock (the "Certificate of
Designations") in the form attached hereto as Exhibit A (together with any
convertible preferred shares issued in replacement thereof in accordance with
the terms thereof, the "Preferred Shares"), which Preferred Shares shall be
convertible or redeemable into the Company's common stock, par value $0.0001 per
share (the "Common Stock") in accordance with the terms of the Certificate of
Designations (as converted or redeemed, collectively, the "Conversion Shares").
The Conversion Shares shall be issued pursuant to the Registration Statement,
or, if such Registration Statement is not available at the time of issuance of
such Conversion Shares, as securities exempt from registration pursuant to
Section 3(a)(9) of the 1933 Act.

 

C.      Each Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, at the Closing (as defined below)
that aggregate number of Preferred Shares set forth opposite such Buyer's name
in column (3) on the Schedule of Buyers attached hereto (which aggregate amount
for all Buyers shall be 5,500).

 

D.           The Preferred Shares shall be entitled to Dividends and to certain
Make-Whole Amounts (each, as defined in the Certificate of Designations), which
may be paid in shares of Common Stock that have been registered for resale (the
"Additional Shares").

 

E.           The Preferred Shares, the Conversion Shares and the Additional
Shares collectively are referred to herein as the "Securities".

 

 

 

  

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1.          PURCHASE AND SALE OF Preferred Shares.

 

(a)  Closing. Subject to the satisfaction (or waiver) of the conditions set
forth in Sections 6 and 7 below, the Company shall issue and sell to each Buyer,
and each Buyer severally, but not jointly, agrees to purchase from the Company
on the Closing Date (as defined below), the number of Preferred Shares in an
aggregate amount as is set forth opposite such Buyer's name in column (3) on the
Schedule of Buyers (the "Closing").

 

(b)  Purchase Price. The aggregate purchase price for the Preferred Shares to be
purchased by each such Buyer at the Closing (the "Purchase Price") shall be the
amount set forth opposite each Buyer's name in column (4) on the Schedule of
Buyers (less, in the case of [            ] (the "Lead Investor"), any amounts
withheld pursuant to Section 4(f)). Each Buyer shall pay $1,000 per each
Preferred Share to be purchased by each Buyer at the Closing.

 

(c)  Closing Date. The date and time of the Closing (the "Closing Date") shall
be 10:00 a.m., New York City time, on the date hereof (or such later date as is
mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022, subject to notification of satisfaction (or waiver) of the
conditions to the Closing set forth in Sections 6 and 7 below.

 

(d)  Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Preferred Shares to be issued and sold to such
Buyer at the Closing (less, in the case of the Lead Investor, any amounts
withheld pursuant to Section 4(f)) by wire transfer of immediately available
funds in accordance with the Company's written wire instructions and (ii) the
Company shall deliver to each Buyer the Preferred Shares (allocated in the
amounts as such Buyer shall request) which such Buyer is then purchasing
hereunder, duly executed on behalf of the Company and registered in the name of
such Buyer or its designee.

 

2.          BUYER'S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and
not jointly, represents and warrants with respect to only itself that, as of the
date hereof and as of the Closing Date:

 

(a)  Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution, delivery and performance by
such Buyer of the transactions contemplated by this Agreement has been duly
authorized by all necessary action on the part of such Buyer. This Agreement has
been duly executed by such Buyer, and when delivered by such Buyer in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Buyer, enforceable against it in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.

 



2

 

 

(b)  No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, in the aggregate, reasonably be expected
to have a material adverse effect on the ability of such Buyer to perform its
obligations hereunder.

 

(c)  Qualified Institutional Investor and Accredited Investor Status.  Such
Buyer is a "qualified institutional buyer" ("QIB") as such term is defined in
Rule 144A under the 1933 Act and/or an "accredited investor" as that term is
defined in Rule 501(a) of Regulation D, as indicated on the signature page of
such Buyer.

 

3.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company
represents and warrants to each of the Buyers that, as of the date hereof and as
of the Closing Date:

 

(a)  Shelf Registration Statement.

 

(i)          The Company has prepared and filed in conformity with the
requirements of the 1933 Act and the published rules and regulations thereunder
(the "Rules and Regulations") adopted by the SEC a "shelf" registration
statement on Form S-3 (No. 333-199432), which became effective on December 10,
2014, including a base prospectus, (the "Base Prospectus") relating to Common
Stock, preferred stock, warrants, subscription rights or units of the Company
that may be sold from time to time by the Company, in accordance with Rule 415
of the 1933 Act, and such amendments thereof as may have been required to the
date of this Agreement. The Company was at the time of the filing of the
Registration Statement eligible to use Form S-3. The term "Registration
Statement" as used in this Agreement means such registration statement,
including all exhibits, financial schedules and all documents and information
deemed to be part of the Registration Statement by incorporation by reference or
otherwise, as amended from time to time, including the information (if any)
contained in the form of final prospectus filed with the SEC pursuant to Rule
424(b) of the Rules and Regulations and deemed to be part thereof at the time of
effectiveness pursuant to Rules 430A and 430B of the Rules and Regulations. The
term "Preliminary Prospectus" means the Base Prospectus, together with any
preliminary prospectus supplement used or filed with the SEC pursuant to
Rule 424 of the Rules and Regulations. The term "Prospectus" means the Base
Prospectus, any Preliminary Prospectus and any amendments or further supplements
to such prospectus filed with the SEC, and including, without limitation, the
final prospectus supplement (the "Prospectus Supplement"), filed pursuant to and
within the limits described in Rule 424(b) with the SEC in connection with the
proposed sale of the Securities contemplated by this Agreement through the date
of such prospectus supplement. Unless otherwise stated herein, any reference
herein to the Registration Statement, any Preliminary Prospectus, the Statutory
Prospectus (as hereinafter defined) and the Prospectus shall be deemed to refer
to and include the documents incorporated by reference therein, including
pursuant to Item 12 of Form S-3 under the 1933 Act, which were filed under the
Securities Exchange Act of 1934, as amended (the "1934 Act"), on or before the
date hereof or are so filed hereafter. Any reference herein to the terms
"amend," "amendment" or "supplement" with respect to the Registration Statement,
any Preliminary Prospectus, the Statutory Prospectus or the Prospectus shall be
deemed to refer to and include any such document filed or to be filed under the
1934 Act after the date of the Registration Statement, any such Preliminary
Prospectus, Statutory Prospectus or Prospectus, as the case may be, and deemed
to be incorporated therein by reference.

 



3

 

 

(ii)         The Company was at the time of the filing of the Registration
Statement eligible to use Form S-3. As of the date of this Agreement, the
Company is eligible to use Form S-3 under the 1933 Act and it meets the
transaction requirements with respect to the aggregate market value of
securities being sold pursuant to this offering and during the twelve (12)
months prior to this offering, in accordance with General Instruction I.B.6 of
Form S-3. The Company filed with the SEC the Registration Statement on such Form
S-3, including a Base Prospectus, for registration under the 1933 Act of the
offering and sale of the Securities, and the Company has prepared and used a
Preliminary Prospectus in connection with the offer and sale of the Securities.
When the Registration Statement or any amendment thereof or supplement thereto
was or is declared effective and as of the date of the most recent amendment to
the Registration Statement, it (i) complied or will comply, in all material
respects, with the requirements of the 1933 Act and the Rules and Regulations
and the 1934 Act and the rules and regulations of the SEC thereunder and
(ii) did not or will not, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading. When any Preliminary
Prospectus or Prospectus was first filed with the SEC (whether filed as part of
the Registration Statement or any amendment thereto or pursuant to Rule 424 of
the Rules) and when any amendment thereof or supplement thereto was first filed
with the SEC, such Preliminary Prospectus or Prospectus as amended or
supplemented complied in all material respects with the applicable provisions of
the 1933 Act and the Rules and Regulations and did not or will not, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein not
misleading.

 

(b)  Prospectus. As of the Applicable Time (as defined below) and as of the
Closing Date, neither (x) the General Use Free Writing Prospectus(es) (as
defined below) issued at or prior to the Applicable Time, the Statutory
Prospectus (as defined below), all considered together (collectively, the
"General Disclosure Package"), nor (y) any individual Limited Use Free Writing
Prospectus (as defined below), when considered together with the General
Disclosure Package, included, includes or will include any untrue statement of a
material fact or omitted, omits or will omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the Company makes
no representations or warranties as to information contained in or omitted from
any Issuer Free Writing Prospectus, in reliance upon, and in conformity with,
written information furnished to the Company by or on behalf of the Buyers,
specifically for use therein. As used in this subsection and elsewhere in this
Agreement:

 



4

 

 

(i)          "Applicable Time" means 5:30 p.m. (New York time) on the date of
this Agreement or such other time as agreed to by the Company and the Buyers.

 

(ii)         "Statutory Prospectus" as of any time means the Preliminary
Prospectus included in the Registration Statement immediately prior to that
time.

 

(iii)        "Issuer Free Writing Prospectus" means any "issuer free writing
prospectus," as defined in Rule 433 under the 1933 Act, relating to the
Securities in the form filed or required to be filed with the SEC or, if not
required to be filed, in the form retained in the Company's records pursuant to
Rule 433(g) under the 1933 Act.

 

(iv)        "General Use Free Writing Prospectus" means any Issuer Free Writing
Prospectus that is identified on Schedule I to this Agreement.

 

(v)         "Limited Use Free Writing Prospectus" means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.

 

(c)  Organization. Each of the Company and its "Subsidiaries" (which, for the
purposes of this Agreement means any entity or joint venture which the Company,
directly or indirectly, owns any of the capital stock or holds an equity or
similar interest) are entities duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are formed, and have
requisite power and authorization to own or lease their properties and conduct
their business as now being conducted and as described in the Registration
Statement, the General Disclosure Package and the Prospectus. The Company has no
significant Subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X
promulgated by the SEC) other than as listed in Exhibit 21.1 to the Company's
Annual Report on Form 10-K for the fiscal year ended December 31, 2011 (the
"Annual Report"). The Subsidiaries are the only subsidiaries, direct or
indirect, of the Company. The Company and each of the Subsidiaries are duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the conduct of
their business makes such qualification necessary, except to the extent that the
failure to be so qualified or be in good standing would not reasonably be
expected to have a Material Adverse Effect. As used in this Agreement, "Material
Adverse Effect" means any material adverse effect on (i) the business,
properties, assets, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole,
(ii) the transactions contemplated hereby or on the other Transaction Documents,
or (iii) the authority or the ability of the Company to perform its obligations
under the Transaction Documents or consummate any transactions contemplated by
this Agreement or the other Transaction Documents. The outstanding shares of
capital stock of each of the Subsidiaries have been duly authorized and validly
issued, are fully paid and non-assessable and are owned by the Company or
another Subsidiary free and clear of all liens, encumbrances and equities and
claims, except as described in the Registration Statement and the Annual Report;
and no options, warrants or other rights to purchase, agreements or other
obligations to issue or other rights to convert any obligations into shares of
capital stock or ownership interests in the Subsidiaries are outstanding.

 



5

 

 

(d)  Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Certificate of Designations, the Irrevocable Transfer Agent
Instructions (as defined in Section 5(b)), the Lock-Up Agreements (as defined in
Section 3(yy)), the Voting Agreement (as defined in Section 4(n)) and each of
the other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Transaction
Documents") and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Preferred Shares,
the reservation for issuance and the issuance of the Conversion Shares and the
Additional Shares pursuant to the terms of the Certificate of Designations have
been duly authorized by the Company's Board of Directors, and, other than
NASDAQ's Listing of Additional Shares notification in connection with the
transactions contemplated hereby, no further filing, consent, or authorization
is required by the Company, its Board of Directors or its stockholders. This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies. The Certificate of
Designations in the form attached hereto as Exhibit A has been filed with the
Secretary of State of the State of Delaware and is in full force and effect,
enforceable against the Company in accordance with its terms and has not been
amended.

 

(e)  Issuance of Securities. The outstanding shares of Common Stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Securities to be issued and sold by the Company have been
duly authorized and when issued and paid for as contemplated herein in
accordance with the terms of the Transaction Documents will be free from all
taxes, liens and charges with respect to the issue thereof, validly issued,
fully paid and non-assessable; and no preemptive rights of stockholders exist
with respect to any of the Securities or the issue and sale thereof. As of the
Closing, a number of shares of Common Stock shall have been duly authorized and
reserved for issuance which equals or exceeds (the "Required Reserve Amount")
the maximum number of shares of Common Stock issued and issuable pursuant to the
terms of the Preferred Shares, which amount initially reserved is 9,501,850
shares of Common Stock (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the date
hereof) to issue the shares of Common Stock pursuant to the terms of the
Certificate of Designations (without taking into account any limitations on the
conversion of the Preferred Shares set forth in the Certificate of
Designations). As of the date hereof, there are 152,539,968 shares of Common
Stock authorized and unissued. Neither the offering nor sale of the Securities
as contemplated by this Agreement gives rise to any rights, other than those
which have been waived or satisfied, for or relating to the registration of any
shares of Common Stock. Upon issuance pursuant to the Certificate of
Designations, the Conversion Shares and the Additional Shares will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
Except as set forth in the Registration Statement and the Prospectus, there are
no securities or instruments issued by the Company containing anti-dilution or
similar provisions that will be triggered by the issuance of the Securities.

 



6

 

 

(f)  Equity Capitalization. The Company has or will have, as the case may be, an
authorized, issued and outstanding capitalization as is set forth in the
Registration Statement and the Prospectus (subject, in each case, to the
issuance of shares of Common Stock upon exercise of stock options and warrants
disclosed as outstanding in the Registration Statement and the Prospectus and
the grant or issuance of options or shares under existing equity compensation
plans or stock purchase plans described in the Registration Statement or the
Prospectus), and such authorized capital stock conforms to the description
thereof set forth in the Registration Statement and the Prospectus. Except as
disclosed in the Registration Statement and the Prospectus (i) none of the
Company's capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company; (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries; (iii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness (as
defined in the Certificate of Designations) of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) other than the financing statements perfecting the lien on the
Company's Subsidiaries processing portfolios income stream in connection with
the credit facility from RBL Capital Group, LLC, there are no financing
statements securing obligations in any material amounts, either singly or in the
aggregate, filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (vi) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii) the
Company does not have any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement; and (ix) the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
SEC Documents but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company's or any of its Subsidiary's'
respective businesses and which, in the aggregate, do not or would not have a
Material Adverse Effect. The Company has furnished or made available to the
Buyers true, correct and complete copies of the Company's Amended and Restated
Certificate of Incorporation, as amended and as in effect on the date hereof
(the "Certificate of Incorporation"), and the Company's Bylaws, as amended and
as in effect on the date hereof (the "Bylaws"), and the terms of all securities
convertible into, or exercisable or exchangeable for shares of Common Stock and
the material rights of the holders thereof in respect thereto. All of the
Securities conform to the description thereof contained in the Registration
Statement and the Prospectus. The form of certificates for the Securities will
conform to the corporate law of the jurisdiction of the Company's incorporation.

 



7

 

 

(g)  Disclosure.

 

(i)          The SEC has not issued an order preventing or suspending the use of
any Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus
relating to the proposed offering of the Securities, and no proceeding for that
purpose or pursuant to Section 8A of the 1933 Act has been instituted or, to the
Company's knowledge, threatened by the SEC. The Registration Statement conforms,
and the Prospectus and any amendments or supplements thereto will conform to the
requirements of the 1933 Act and the Rules and Regulations. The documents
incorporated, or to be incorporated, by reference in the Prospectus, at the time
filed with the SEC conformed in all material respects, or will conform in all
respects, to the requirements of the 1934 Act, or the 1933 Act, as applicable,
and the Rules and Regulations. The Registration Statement and any amendments and
supplements thereto do not contain, and on the Closing Date will not contain,
any untrue statement of a material fact and do not omit, and on the Closing Date
will not omit, to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus and any
amendments and supplements thereto do not contain, and on the Closing Date will
not contain, any untrue statement of a material fact; and do not omit, and on
the Closing Date will not omit, to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

(ii)         Each Issuer Free Writing Prospectus, as of its issue date and at
all subsequent times through the completion of the public offer and sale of the
Securities or until any earlier date that the Company notified or notifies the
Buyers as described in the next sentence, did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein that has not been superseded or
modified. If at any time following issuance of an Issuer Free Writing
Prospectus, there occurred or occurs an event or development as a result of
which such Issuer Free Writing Prospectus included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in light of the
circumstances, not misleading, the Company has notified or will notify promptly
the Buyers so that any use of such Issuer Free Writing Prospectus may cease
until it is amended or supplemented.

 



8

 

 

(iii)        The Company confirms that neither it nor any other Person acting on
its behalf has provided any of the Buyers or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that each
of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Buyers
regarding the Company, or any of its Subsidiaries, their business and the
transactions contemplated hereby furnished by or on behalf of the Company is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. Each press release issued by the Company or any of its Subsidiaries
during the twelve (12) months preceding the date of this Agreement did not at
the time of release contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed. The Company acknowledges and agrees that no Buyer makes or has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2. For purposes of
this Agreement, "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 



(h)  Offering Materials. The Company has not, directly or indirectly,
distributed and will not distribute any offering material in connection with the
offering and sale of the Securities other than any Preliminary Prospectus, the
Prospectus, any Issuer Free Writing Prospectus and other materials, if any,
permitted under the 1933 Act. The Company will file with the SEC all Issuer Free
Writing Prospectuses in the time required under Rule 433(d) under the 1933 Act.
The Company has satisfied or will satisfy the conditions in Rule 433 under the
1933 Act to avoid a requirement to file with the SEC any electronic road show.

 

(i)   Ineligible Issuer Status. At the time of filing the Registration Statement
and (ii) as of the date hereof (with such date being used as the determination
date for purposes of this clause (ii)), the Company was not and is not an
"ineligible issuer" (as defined in Rule 405 under the 1933 Act, without taking
into account any determination by the SEC pursuant to Rule 405 under the 1933
Act that it is not necessary that the Company be considered an ineligible
issuer), including, without limitation, for purposes of Rules 164 and 433 under
the 1933 Act with respect to the offering of the Securities as contemplated by
the Registration Statement.

 



9

 

 

(j)   Financial Statements. The consolidated financial statements of the Company
and the Subsidiaries, together with related notes and schedules as set forth or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, present fairly in all material respects the
financial position of the Company and the consolidated Subsidiaries and the
results of operations and cash flows of the Company and the consolidated
Subsidiaries, at the indicated dates and for the indicated periods. Such
consolidated financial statements and related schedules have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied throughout the periods involved ("GAAP"), except as
disclosed therein, and all adjustments necessary for a fair presentation of
results for such periods have been made. The summary and selected consolidated
financial and statistical data included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus
presents fairly in all material respects the information shown therein, at the
indicated dates and for the indicated periods, and such data has been compiled
on a basis consistent with the financial statements presented therein and the
books and records of the Company. All disclosures, if any, contained in the
Registration Statement, the General Disclosure Package and the Prospectus
regarding "non-GAAP financial measures" (as such term is defined by the Rules
and Regulations) comply in all material respects with Regulation G of the 1934
Act and Item 10 of Regulation S-K under the 1933 Act, to the extent applicable.
The Company and the Subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations
or any "variable interest entities" within the meaning of Financial Accounting
Standards Board Interpretation No. 46), not disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus. There are no
financial statements (historical or pro forma) that are required to be included
in the Registration Statement, the General Disclosure Package or the Prospectus
that are not included as required. No other information provided by or on behalf
of the Company to the Buyers which is not included in the SEC Documents (as
defined below) contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.

 

(k)   Accountants. Daszkal Bolton LLP, who have certified certain of the
financial statements filed with the SEC as part of, or incorporated by reference
in, the Registration Statement, the General Disclosure Package and the
Prospectus, has represented to the Company that it is an independent registered
public accounting firm with respect to the Company and the Subsidiaries within
the meaning of the 1933 Act and the applicable Rules and Regulations and the
Public Company Accounting Oversight Board (United States).

 

(l)    Weaknesses or Changes in Internal Accounting Controls. Except as
described in Item 9A of the Company's Form 10-K for the period ended December
31, 2014, neither the Company nor any of the Subsidiaries has during the twelve
months prior to the date hereof (i) received any notice or correspondence from
any accountant relating to any material weakness in any part of the system of
internal accounting controls of the Company or any of its Subsidiaries (ii)
become aware of any material weakness in its internal control over financial
reporting or change in internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company's
internal control over financial reporting.

 

(m)  Sarbanes-Oxley. The principal executive officer and principal financial
officer of the Company have made all certifications required by Sections 302 and
906 of the Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated in connection therewith (the "Sarbanes-Oxley Act") with respect to
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC, and the statements contained in any such certification
are complete and correct. The Company and all of the Company's directors and
officers are in compliance in all respects with all applicable effective
provisions of the Sarbanes-Oxley Act.

 

(n)   Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by The NASDAQ Capital Market (the "Principal Market"),
any court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries, the Common Stock or any of the Company's
Subsidiaries or any of the Company's or its Subsidiaries' officers or directors,
whether of a civil or criminal nature or otherwise, in their capacities as such,
except as set forth in the Registration Statement, the General Disclosure
Package and the Prospectus. The matters set forth in the Registration Statement,
the General Disclosure Package and the Prospectus, in the aggregate, do not or
would not reasonably be expected to have a Material Adverse Effect.

 



10

 

 

(o)   Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except for Permitted Liens which do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases conforming in all
material respects to the description thereof set forth in the Registration
Statement, the General Disclosure Package and the Prospectus.

 

(p)   Taxes. The Company and each of its Subsidiaries (i) has made or filed all
U.S. federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

 

(q)   Absence of Certain Changes. Since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, as each may be amended or supplemented, there has
been no material adverse change and no material adverse development in the
business, assets, properties, operations, condition (financial or otherwise),
results of operations or prospects of the Company or its Subsidiaries and there
has not been any material transaction entered into by the Company or the
Subsidiaries (including, without limitation, (i) declaration or payment of any
dividends, (ii) sale of any assets, in the aggregate, in excess of $100,000 or
(iii) any capital expenditures, in the aggregate, in excess of $100,000), other
than transactions in the ordinary course of business and transactions described
in the Registration Statement, the General Disclosure Package and the
Prospectus, as each may be amended or supplemented. The Company and the
Subsidiaries have no material contingent obligations which are not disclosed in
the Company's consolidated financial statements which are included in the
Registration Statement, the General Disclosure Package and the Prospectus.
Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so. The Company, individually, and the Company and its
Subsidiaries, on a consolidated basis, are not as of the date hereof, and after
giving effect to the transactions contemplated hereby to occur at the Closing,
will not be Insolvent (as defined below). For purposes of this Agreement,
"Insolvent" means, with respect to any Person, (i) the present fair saleable
value of such Person's assets is less than the amount required to pay such
Person's total Indebtedness, (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

 



11

 

 

(r)    No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Shares and reservation for issuance and issuance of the Conversion
Shares and the Additional Shares) will not (i) result in a violation of its
Certificate of Incorporation or Bylaws, any memorandum of association, articles
of incorporation, certificate of formation, bylaws, any certificate of
designations or other constituent documents of the Company or any of its
Subsidiaries, any capital stock of the Company or any of its Subsidiaries or the
articles of association or bylaws of the Company or any of its Subsidiaries or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture or instrument to which the Company or any of
its Subsidiaries is a party or by which the Company or any of its Subsidiaries
or any of their respective properties is bound, or (iii) result in a violation
of any law, rule, regulation, order, judgment or decree (including other
foreign, federal and state securities laws and regulations and the rules and
regulations of the Principal Market and including all applicable laws of the
State of Delaware and any foreign, federal and state laws, rules and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected.

 

(s)   Contracts. There is no document, contract or other agreement required to
be described in the Registration Statement or Prospectus or to be filed as an
exhibit to the Registration Statement which is not described or filed as
required by the 1933 Act or the Rules and Regulations. Each description of a
contract, document or other agreement in the Registration Statement and the
Prospectus accurately reflects in all material respects the terms of the
underlying contract, document or other agreement. Each contract, document or
other agreement described in the Registration Statement and Prospectus or listed
in the exhibits to the Registration Statement or incorporated by reference is in
full force and effect and is valid and enforceable by and against the Company in
accordance with its terms (except as rights to indemnity and contribution
thereunder may be limited by federal or state securities laws and matter of
public policy and except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principle). Neither the Company nor any of its Subsidiaries nor, to
the Company's knowledge, any other party is in default in the observance or
performance of any term or obligation to be performed by it under any such
agreement or any other agreement or instrument to which the Company or its
Subsidiaries is a party or by which the Company or its Subsidiaries or their
respective properties or businesses may be bound, and no event has occurred
which with notice or lapse of time or both would constitute such a default, in
any such case in which the default or event, in the aggregate, would have a
Material Adverse Effect.

 



12

 

 

(t)    Regulatory Approvals. Each approval, consent, order, authorization,
designation, declaration or filing by or with any regulatory, administrative or
other governmental body necessary in connection with the execution and delivery
by the Company of this Agreement and the consummation of the transactions herein
contemplated (except such additional steps as may be required by the SEC, the
Financial Industry Regulatory Authority, Inc. (the "FINRA"), the Principal
Market or such additional steps as may be required under state securities or
Blue Sky laws) has been obtained or made and is in full force and effect.

 

(u)   Conduct of Business. Neither the Company nor any of its Subsidiaries is in
violation of any term of or in default under any certificate of designations of
any outstanding series of preferred stock of the Company (if any), its
Certificate of Incorporation or Bylaws or their organizational charter or
memorandum of association or articles of incorporation or articles of
association or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations which would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(v)   Intellectual Property. The Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor ("Intellectual Property
Rights") necessary to conduct their respective businesses as now conducted. Each
of patents owned by the Company or any of its Subsidiaries is listed in the
Registration Statement and the Prospectus. Except as set forth in the
Registration Statement and the Prospectus, none of the Company's Intellectual
Property Rights have expired or terminated or have been abandoned or are
expected to expire or terminate or are expected to be abandoned, within three
(3) years from the date of this Agreement. The Company does not have any
knowledge of any infringement by the Company or its Subsidiaries of Intellectual
Property Rights of others. There is no claim, action or proceeding being made or
brought, or to the knowledge of the Company or any of its Subsidiaries, being
threatened, against the Company or any of its Subsidiaries regarding its
Intellectual Property Rights. Neither the Company nor any of its Subsidiaries is
aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights. There
are no outstanding options, licenses or agreements of any kind relating to the
Intellectual Property Rights of the Company that are required to be described in
the Registration Statement, the General Disclosure Package and the Prospectus
and are not described therein in all material respects. The Company is not a
party to or bound by any options, licenses or agreements with respect to the
Intellectual Property Rights of any other person or entity that are required to
be set forth in the Prospectus and are not described therein in all material
respects. None of the technology employed by the Company and material to the
Company's business has been obtained or is being used by the Company in
violation of any contractual obligation binding on the Company or, to the
Company's knowledge, any of its officers, directors or employees or, to the
Company's knowledge, otherwise in violation of the rights of any persons; the
Company has not received any written or oral communications alleging that the
Company has violated, infringed or conflicted with, or, by conducting its
business as set forth in the Registration Statement, the General Disclosure
Package and the Prospectus, would violate, infringe or conflict with, any of the
Intellectual Property Rights of any other person or entity. The Company knows of
no infringement by others of Intellectual Property Rights owned by or licensed
to the Company.

 



13

 

 

(w)  Manipulation of Prices. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) other than the
Agent, sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Securities, or (iii) other than the Agent, paid or
agreed to pay to any person any compensation for soliciting another to purchase
any other securities of the Company.

 

(x)   Investment Company Act. Neither the Company nor any Subsidiary is, and
upon consummation of the sale of the Securities, and for so long any Buyer holds
any Securities, will be, an "investment company," a company controlled by an
"investment company" or an "affiliated person" of, or "promoter" or "principal
underwriter" for, an "investment company" as such terms are defined in the
Investment Company Act of 1940, as amended.

 

(y)   Internal Accounting Controls.

 

(i)          Except as described in Item 9A of the Company’s Form 10-K for the
period ended December 31, 2014, the Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liabilities is permitted only in accordance with management's
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference.

 

(ii)         Except as described in Item 9A of the Company’s Form 10-K for the
period ended December 31, 2014, the Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company's management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.

 



14

 

 

(z)   Industry and Market Data. The statistical, industry-related and
market-related data included in the Registration Statement, the General
Disclosure Package and the Prospectus are based on or derived from sources which
the Company reasonably and in good faith believes are reliable and accurate, and
such data agree in all material respects with the sources from which they are
derived.

 

(aa)  Money Laundering Laws. The operations of the Company and the Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
"Money Laundering Laws"), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any or its Subsidiaries with respect to the Money Laundering Laws is
pending or, to the Company's knowledge, threatened.

 





(bb)  Office of Foreign Assets Control.  Neither the Company nor any director,
officer, agent, employee or affiliate of the Company is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department ("OFAC").  Neither the Company nor any subsidiary or
affiliate (a) will directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity currently subject to any U.S.
sanctions administered by OFAC; (b) is knowingly engaged in, or will knowingly
engage in, any dealings or transactions or be otherwise associated with such
persons or entities described in clause (a) above.



 

(cc)  Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that, in the aggregate, do not or would not have a Material
Adverse Effect.

 

(dd)  Employee Benefits. The Company and each Subsidiary is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder ("ERISA"); no "reportable event" (as
defined in ERISA) has occurred with respect to any "pension plan" (as defined in
ERISA) for which the Company and each Subsidiary would have any material
liability; the Company and each Subsidiary has not incurred and does not expect
to incur material liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any "pension plan" or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended (the "Code"); and each
"pension plan" for which the Company or any Subsidiary would have any liability
that is intended to be qualified under Section 401(a) of the Code is so
qualified in all material respects and nothing has occurred, whether by action
or by failure to act, which would cause the loss of such qualification.

 



15

 

 

(ee)  Employee Relations.

 

(i)          Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or employs any member of a union. The Company
and its Subsidiaries believe that its relations with its employees are good. No
executive officer of the Company or any of its Subsidiaries (as defined in Rule
501(f) of the 1933 Act) has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer's employment with the Company or any such Subsidiary. No
executive officer of the Company or any of its Subsidiaries is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters, except where such violation would not, in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(ii)         The Company and its Subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

 

(ff)  Transactions with Affiliates. To the Company's knowledge, there are no
affiliations or associations between any member of the FINRA and any of the
Company's officers, directors or 5% or greater securityholders, except as set
forth in the Registration Statement. There are no relationships or related-party
transactions involving the Company or any of the Subsidiaries or, to the
knowledge of the Company, any other person required to be described in the
Prospectus which have not been described as required.

 

(gg)  Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term "Environmental Laws" means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 



16

 

 

(hh)  Listing; 1934 Act Registration. The Common Stock is listed for trading on
the Principal Market. The Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Common Stock under the
1934 Act or the quotation of the Common Stock on the Principal Market, nor has
the Company received any notification that the SEC or the Principal Market is
contemplating terminating such registration or quotation. Without limiting the
generality of the foregoing, the Company is not in violation of any of the
rules, regulations or requirements of the Principal Market and has no knowledge
of any facts or circumstances that would reasonably lead to delisting or
suspension of the Common Stock by the Principal Market in the foreseeable
future. During the two (2) years prior to the date hereof, the Common Stock has
been designated for quotation on the Principal Market. During the two (2) years
prior to the date hereof, (i) trading in the Common Stock has not been suspended
by the SEC or the Principal Market and (ii) the Company has received no
communication, written or oral, from the SEC or the Principal Market regarding
the suspension or delisting of the Common Stock from the Principal Market. The
Company and its Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
in the aggregate, a Material Adverse Effect, and neither the Company nor any
such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.



 



(ii)    Contributions; Foreign Corrupt Practices. Neither the Company, nor any
of its Subsidiaries, nor any director, officer, agent, employee or other Person
acting on behalf of the Company or any of its Subsidiaries has, in the course of
its actions for, or on behalf of, the Company or any of its Subsidiaries (i)
used any funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended
("FCPA"); or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 



(jj)  No Integrated Offering. The Company has not sold or issued any securities
that would be integrated with the offering of the Securities contemplated by
this Agreement pursuant to the 1933 Act, the Rules and Regulations or the
interpretations thereof by the SEC. None of the Company, its Subsidiaries, any
of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would cause the offering of the Securities to be integrated with other offerings
for purposes of any such applicable stockholder approval provisions.

 



17

 

 

(kk)  Brokerage Fees; Commissions. Except as set forth in any of the Transaction
Documents, the Registration Statement and the Prospectus, neither the Company
nor any of its Subsidiaries is a party to any contract, agreement or
understanding with any person that would give rise to a valid claim against the
Company or the Buyers for a brokerage commission, finder's fee or like payment
(other than any payment to the Agent (as defined below)) in connection with the
offering and sale of the Securities. The Company shall pay, and hold the Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorneys' fees and out-of-pocket expenses) arising in connection with any such
claim. The Company acknowledges that it has engaged Revere Securities LLC as
placement agent (the "Agent") in connection with the sale of the Securities.
Other than the Agent, neither the Company nor any of its Subsidiaries has
engaged any placement agent or other agent in connection with the sale of the
Securities.

 



(ll)  Consents. Other than the Nasdaq's Listing of Additional Shares
notification in connection with the transactions contemplated hereby, the filing
of the Certificate of Designations with the Secretary of State of the State of
Delaware, and filing of the Prospectus Supplement and Current Report on Form 8-K
with the SEC with respect to the transactions contemplated hereby and the other
Transaction Documents, neither the Company nor any of its Subsidiaries is
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof. All
consents, authorizations, orders, filings and registrations which the Company or
any of its Subsidiaries is required to obtain pursuant to the preceding sentence
have been obtained or effected on or prior to the Closing Date, and the Company
and its Subsidiaries are unaware of any facts or circumstances that might
prevent the Company or any of its Subsidiaries from obtaining or effecting any
of the registration, application or filings pursuant to the preceding sentence.
The Company is not in violation of the listing requirements of the Principal
Market and has no knowledge of any facts that would reasonably lead to delisting
or suspension of the Common Stock in the foreseeable future. The issuance by the
Company of the Securities shall not have the effect of delisting or suspending
the Common Stock from the Principal Market.

 

(mm)  Acknowledgment Regarding Buyer's Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an "affiliate" of
the Company or any of its Subsidiaries (as defined in Rule 144) or (iii) to the
knowledge of the Company, a "beneficial owner" of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act). The
Company further acknowledges that no Buyer is acting as a financial advisor or
fiduciary of the Company or any of its Subsidiaries (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer's purchase of the Securities. The Company further represents to each Buyer
that the Company's decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.

 



18

 

 

(nn)  Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares and Additional Shares issuable pursuant to the terms of the
Certificate of Designations will increase in certain circumstances. The Company
further acknowledges that its obligation to issue Conversion Shares and
Additional Shares pursuant to the terms of the Certificate of Designations is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company.

 

(oo)  Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to exempt
the Company's issuance of the Securities and any Buyer's ownership of the
Securities from the provisions of any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
of the Company or the laws of the state of its incorporation which is or could
become applicable to any Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company's issuance of
Securities and each Buyer's ownership of the Securities. Except as set forth in
the Registration Statement and the Prospectus, the Company does not have any
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.

 

(pp)  Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(qq)  Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

 

(rr)  Transfer Taxes. On the Closing Date, all stock transfer or other similar
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(ss)  [Intentionally omitted]

 

(tt)   U.S. Real Property Holding Corporation. The Company is not, has never
been, and so long as any Securities remain outstanding, shall not become, a U.S.
real property holding corporation within the meaning of Section 897 of the Code
and the Company shall so certify upon any Buyer's request.

 

(uu)  Shell Company Status. The Company is not, and has not been since October
5, 2012, an issuer identified in Rule 144(i)(1) of the 1933 Act. On October 5,
2012, the Company filed a Current Report on Form 8-K (as amended by a Current
Report on Form 8-K/A filed by the Company with the SEC on November 19, 2012)
containing current "Form 10 information" (as defined in Rule 144 (i)(3)) with
the SEC reflecting its status as an entity that was no longer an issuer
described in Rule 144(i)(1)(i).

 



19

 

 

(vv)  Bank Holding Company. Neither the Company nor any of its Subsidiaries or
affiliates is subject to the Bank Holding Company Act of 1956, as amended (the
"BHCA") and to regulation by the Board of Governors of the Federal Reserve
System (the "Federal Reserve"). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(ww)  SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely (other than certain Current Reports on Form
8-K) filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof, and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the "SEC Documents"). The Company has delivered to the Buyers or their
respective representatives true, correct and complete copies of the SEC
Documents not available on the EDGAR system. As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective filing dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Buyers which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.

 

(xx)  Placement Agent Agreement. The Company has entered into an Equity
Distribution Agreement, dated as of January 15, 2015, with the Agent.

 



20

 



 

(yy)  Lock-Up Agreements. The Company and each of the parties set forth on
Exhibit B hereto has executed and delivered to the Company a lock-up agreement
in the form attached hereto as Exhibit C (collectively, the "Lock-Up
Agreements").

 

(zz)  No Undisclosed Events, Liabilities, Developments or Circumstances. No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.

 

(aaa) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company's stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 

(bbb) Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, except as disclosed in the Registration Statement and the
Prospectus, (i) has any outstanding Indebtedness, (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, in the aggregate, in a Material Adverse Effect, or
(iv) is a party to any contract, agreement or instrument relating to any
Indebtedness, the performance of which, in the judgment of the Company's
officers, has or is expected to have a Material Adverse Effect. The Registration
Statement and the Prospectus provide a detailed description of the material
terms of any such outstanding Indebtedness. The Company hereby represents that
loans of up to an aggregate principal amount of $6,035,000 remain available to
the Company pursuant that certain Loan and Security Agreement, dated June 30,
2014, among RBL Capital Group, LLC, as lender, and TOT Group, Inc., TOT
Payments, LLC, TOT BPS, LLC, TOT FBS, LLC, Process Pink, LLC, TOT HPS, LLC and
TOT New Edge, LLC, as co-borrowers subject only to the satisfaction or waiver of
the conditions precedents to each subsequent funding specified in Section
5.01(e) thereof.

 

(ccc) No Additional Agreements. Neither the Company nor any of its Subsidiaries
has any agreement or understanding with any Buyer with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

 



21

 

 

(ddd) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company's
ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC. Based on those discussions, the Company has no reason to believe
that it will need to restate any such financial statements or any part thereof.

 

4.           COVENANTS.

 

(a)   Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

 

(b)   Maintenance of Registration Statement.

 

(i)           For so long as any of the Securities remain outstanding or are
potentially issuable under the Certificate of Designations, the Company shall
use its reasonable best efforts to maintain the effectiveness of the
Registration Statement for the issuance thereunder of the Registrable Securities
(as defined below); provided that, if at any time while the Preferred Shares are
outstanding, (x) the Company shall be ineligible to utilize Form S-3 (or any
successor form) for the purpose of issuance of all of the Registrable Securities
or (y) the Registration Statement does not, at any time, cover a sufficient
number of shares of Common Stock for issuances pursuant to the terms of the
Certificate of Designations, in each case, without any regard to any limitation
or restriction on issuances of shares set forth in the Certificate of
Designations, the Company shall promptly amend or supplement the Registration
Statement or, if necessary, file a new registration statement in order to
register such number of Registrable Securities not covered by the Registration
Statement or to maintain the effectiveness of the Registration Statement or such
other registration statement for this purpose. For the purpose of this
Agreement, "Registrable Securities" means (i) the Conversion Shares and the
Additional Shares issued or issuable pursuant to the terms of the Preferred
Shares and (ii) any shares of capital stock of the Company issued or issuable
with respect to the Preferred Shares, the Conversion Shares and/or the
Additional Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, in each case, without
regard to any limitations on issuance or conversion thereof.

 



22

 

 

(ii)           If, on any day after the Closing Date, issuances of all of the
Registrable Securities cannot be made pursuant to the terms of the Certificate
of Designations pursuant to the Registration Statement (including, without
limitation, because of a failure to keep the Registration Statement effective,
failure to file or cause to become effective any supplements or amendments
thereto or other public filings necessary, failure to disclose such information
as is necessary for sales to be made pursuant to the Registration Statement, a
suspension or delisting of the Common Stock on its principal trading market or
exchange, failure to register or list a sufficient number of shares of Common
Stock) (a "Maintenance Failure") then, as partial relief for the damages to any
Buyer by reason of any such delay in or reduction of its ability to receive
Registrable Securities pursuant to the terms of the Certificate of Designations
(which remedy shall not be exclusive of any other remedies available at law or
in equity), the Company shall pay to each Buyer an amount in cash equal to one
and one-half percent (1.5%) of the aggregate Purchase Price of such Buyer's
Preferred Shares paid by such Buyer on each of the following dates: (i) the
initial day of a Maintenance Failure; and (ii) on every thirtieth (30th) day
(pro-rated for periods totaling less than thirty (30) days) after the initial
day after a Maintenance Failure until such Maintenance Failure is cured. The
Company shall also pay the reasonable fees of legal counsel of such Investor to
enforce the provisions hereof. The payments to which an Investor shall be
entitled pursuant to this Section 4(b) are referred to herein as "Registration
Delay Payments." Registration Delay Payments shall be paid on the initial day of
a Maintenance Failure, as applicable, and thereafter on the earlier of (I) the
thirtieth (30th) day after the event or failure giving rise to the Registration
Delay Payments has occurred and (II) the third (3rd) Business Day after the
event or failure giving rise to the Registration Delay Payments is cured. In the
event the Company fails to make Registration Delay Payments when due in a timely
manner, such unpaid portion of the Registration Delay Payments shall bear
interest at the rate of one and one-half percent (1.5%) per month (prorated for
partial months) until paid in full.

 

(c)   Prospectus Supplement and Blue Sky. In the manner required by law, the
Company shall have delivered to the Buyers, and as soon as practicable after the
Closing, the Company shall file, the Prospectus Supplement with respect to the
Securities as required under and in conformity with the 1933 Act, including Rule
424(b) thereunder. If required, the Company, on or before the Closing Date,
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
"Blue Sky" laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or "Blue Sky" laws of the states of the United
States following the Closing Date.

 

(d)   Use of Proceeds. The Company will use the proceeds from the sale of the
Securities solely as set forth on Schedule 4(d).

 

(e)   Listing. The Company shall promptly secure the listing of all of the
Conversion Shares and Additional Shares upon each securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed,
including the Principal Market (subject to official notice of issuance) and
shall use its reasonable best efforts to maintain, in accordance with the
Transaction Documents, such listing of all Conversion Shares and Additional
Shares from time to time issuable under the terms of the Transaction Documents.
The Company shall maintain the authorization for quotation of the Common Stocks
on the Principal Market or if such authorization is not able to be maintained,
on another Eligible Market (as defined in the Certificate of Designations).
Neither the Company nor any of its Subsidiaries shall take any action which
would be reasonably expected to result in the delisting or suspension of the
Common Stock on the Principal Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(e).

 



23

 

 

(f)   Fees. The Company shall reimburse the Lead Investor (a Buyer) or its
designee(s) (in addition to any other expense amounts paid to any Buyer or its
counsel prior to the date of this Agreement) for all costs and expenses incurred
in connection with the transactions contemplated by the Transaction Documents
(including all legal fees and disbursements in connection therewith,
documentation and implementation of the transactions contemplated by the
Transaction Documents and due diligence in connection therewith) in an amount
not to exceed, without the prior approval of the Company, $65,000 (the "Legal
Fee Cap"), which amount, at the option of the Buyer, may be withheld by such
Buyer from its Purchase Price at the Closing to the extent not previously
reimbursed by the Company. The Company shall be responsible for the payment of
any placement agent's fees, financial advisory fees, or broker's commissions
(other than for Persons engaged by any Buyer) relating to or arising out of the
transactions contemplated hereby, including, without limitation, any fees or
commissions payable to the Agent and all fees payable to the Bank in connection
with the Deposit Account Control Agreement. The Company shall pay, and hold each
Buyer harmless against, any liability, loss or expense (including, without
limitation, reasonable attorney's fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment.

 

(g)   Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by any holder of Securities (an "Investor") in
connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities. The pledge of Securities shall
not be deemed to be a transfer, sale or assignment of the Securities hereunder,
and no Investor effecting a pledge of Securities shall be required to provide
the Company with any notice thereof or otherwise make any delivery to the
Company pursuant to this Agreement or any other Transaction Document. The
Company hereby agrees, subject to applicable securities laws, to execute and
deliver such documentation as a pledgee of the Securities may reasonably request
in connection with a pledge of the Securities to such pledgee by an Investor.

 



24

 

 

(h)   Disclosure of Transactions and Other Material Information. On or before
8:30 a.m., New York City time, on the first Business Day after this Agreement
has been executed, the Company shall issue a press release reasonably acceptable
to the Buyers and file a Current Report on Form 8-K describing the terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching the material Transaction Documents (including,
without limitation, this Agreement, the Certificate of Designations, the form of
Lock-Up Agreement and the Voting Agreement) as exhibits to such filing
(including all attachments), the "8-K Filing"). As of immediately following the
filing of the 8-K Filing with the SEC, no Buyer shall be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, that is not disclosed in the 8-K Filing or in prior
filings with the SEC. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate. The Company understands
and confirms that each of the Buyers will rely on the foregoing in effecting
transactions in securities of the Company. The Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, employees, affiliates and agents, not to, provide any Buyer with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of the 8-K Filing with the SEC without the express
prior written consent of such Buyer. If a Buyer has, or believes it has,
received any such material, nonpublic information regarding the Company or any
of its Subsidiaries from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents, it may provide
the Company with written notice thereof in which case the Company shall, within
two (2) Trading Days (as defined in the Certificate of Designations) of receipt
of such notice, make public disclosure of such material, nonpublic information.
In the event of a breach of the foregoing covenant by the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees,
affiliates and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees,
affiliates or agents. No Buyer shall have any liability to the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees,
affiliates or agents for any such disclosure. To the extent the Company or any
of its or their respective officers, directors, employees, affiliates or agents
delivers any material, non-public information to a Buyer without such Buyer's
consent, the Company hereby covenants and agrees that such Buyer shall not have
any duty of confidentiality to the Company, any of its Subsidiaries or any of
their respective officers, directors, employees, affiliates or agents with
respect to, or a duty to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents not to trade on
the basis of, such material, non-public information. Subject to the foregoing,
neither the Company, its Subsidiaries nor any Buyer shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Buyer, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law, regulation or any Eligible Market on which the
Company's securities are then listed or quoted (provided that in the case of
clause (i) each Buyer shall be consulted by the Company in connection with any
such press release or other public disclosure prior to its release). Without the
prior written consent of any applicable Buyer, neither the Company nor any of
its Subsidiaries or affiliates shall disclose the name of such Buyer in any
filing, announcement, release or otherwise other than in connection with the
Registration Statement unless such disclosure is required by law, regulation or
any Eligible Market on which the Company's securities are then listed or quoted.
As used herein, "Business Day" means any day other than Saturday, Sunday or
other day on which commercial banks in The City of New York are authorized or
required by law to remain closed.

 

(i)   Additional Preferred Shares; Variable Securities. So long as any Buyer
beneficially owns any Securities, the Company will not issue any Preferred
Shares other than to the Buyers as contemplated hereby and the Company shall not
issue any other securities that would cause a breach or default under the
Certificate of Designations. Other than in connection with the acquisition of
the PayOnline group of companies, and except for any issuances of securities to
any of the Buyers, for so long as any Preferred Shares remain outstanding or
potentially may be issued hereunder, the Company shall not, in any manner, issue
or sell any rights, warrants or options to subscribe for or purchase Common
Stock or directly or indirectly convertible into or exchangeable or exercisable
for Common Stock at a price which varies or may vary with the market price of
the Common Stock, including by way of one or more reset(s) to any fixed price
unless the conversion, exchange or exercise price of any such security cannot be
less than the then applicable Conversion Price (as defined in the Certificate of
Designations) with respect to the Common Stock into which any of Preferred
Shares are convertible or redeemable, as applicable.

 



25

 

 

(j)   Corporate Existence. So long as any Buyer beneficially owns any
Securities, the Company shall (i) maintain its corporate existence and (ii) not
be party to any Fundamental Transaction (as defined in Certificate of
Designations) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Certificate of Designations.

 

(k)   Reservation of Shares. So long as any Buyer owns any Securities, the
Company shall take all action necessary to at all times have authorized, and
reserved for the Required Reserve Amount. If at any time the number of shares of
Common Stock authorized and reserved for issuance is not sufficient to meet the
Required Reserve Amount or the number of shares of Common Stock issued and
issuable pursuant to the terms of the Preferred Shares at any time exceeds the
Required Reserve Amount initially reserved by the Company and the Company is
able under applicable securities laws to issue more shares pursuant to the
Registration Statement or other registration statement, the Company will
promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of stockholders to authorize additional shares to meet the Company's
obligations under Section 3(e) and this Section 3(k), and, in the case of an
insufficient number of authorized shares, obtain stockholder approval of an
increase in such authorized number of shares, and voting the management shares
of the Company in favor of an increase in the authorized shares of the Company
to ensure that the number of authorized shares is sufficient to meet the
Required Reserve Amount. The initial number of shares of Common Stock reserved
for conversions of the Preferred Shares and each increase in the number of
shares so reserved shall be allocated pro rata among the Buyers based on the
number of Preferred Shares held by each Buyer at the time of issuance of the
Preferred Shares or increase in the number of reserved shares, as the case may
be. In the event a Buyer shall sell or otherwise transfer any of such Buyer's
Preferred Shares, each transferee shall be allocated a pro rata portion of the
number of reserved shares of Common Stock reserved for such transferor. Any
shares of Common Stock reserved and allocated to any Person which ceases to hold
any Preferred Shares (other than pursuant to a transfer of Preferred Shares in
accordance with the immediately preceding sentence) shall be allocated to the
remaining Investors, pro rata based on the number of Preferred Shares then held
by such Investors.



 



(l)    Conduct of Business. The business of the Company and its Subsidiaries
shall not be conducted in violation of any law, ordinance or regulation of any
governmental entity, including, without limitation, FCPA, OFAC regulations and
Money Laundering Laws, except where such violations would not result, in the
aggregate, in a Material Adverse Effect. 



 



26

 

 

(m)   Lock-Up. The Company shall not amend or waive any provision of the Lock-Up
Agreements except to extend the term of the lock-up period contained therein and
shall enforce the provisions of the Lock-Up Agreements in accordance with their
terms. If any party to a Lock-Up Agreement breaches any provision of a Lock-Up
Agreement, the Company shall promptly use its best efforts to seek specific
performance of the terms of such Lock-Up Agreement.

 

(n)   Voting Agreement. The Company shall use its reasonable best efforts to
effectuate the transactions contemplated by the Voting Agreement substantially
in the form attached hereto as Exhibit D (the "Voting Agreement"), executed on
or prior to the Closing by the Company and each of Kenges Rakishev, Novatus
Holding PTE. Ltd., a company organized under the laws of the British Virgin
Islands, Oleg Firer, Steven Wolberg, James Caan, Jonathan New, David P. Kelley
II, William Healy, Beno Distribution, Ltd., a company organized under the laws
of the British Virgin Islands, Cayman Invest S.A., a company organized under the
laws of the British Virgin Islands, and Mayor Trans Ltd., a company incorporated
in the Republic of Seychelles holding, immediately prior to the date hereof, no
less than 50% of the issued and outstanding Common Stock (collectively, the
"Principal Stockholders").  The Company shall not amend or waive any provision
of the Voting Agreement and shall enforce the provisions of the Voting Agreement
in accordance with its terms. If any of the Principal Stockholders breaches any
provision of the Voting Agreement, the Company shall promptly use its best
efforts to seek specific performance of the terms of such Voting Agreement in
accordance with the terms thereof.  In addition, if the Company receives any
notice from any of the Principal Stockholders pursuant to the Voting Agreement,
the Company shall promptly, but in no event later than two (2) Business Days,
deliver a copy of such notice to each Buyer.

 

(o)   Additional Issuances of Securities.

 

(i)           For purposes of this Section 4(o), the following definitions shall
apply.

 

(1)           "Convertible Securities" means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for shares of Common
Stock.

 

(2)           "Options" means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.

 

(3)           "Common Stock Equivalents" means, collectively, Options and
Convertible Securities.

 

(ii)           From the date hereof until the date no Preferred Shares are
outstanding (the "Trigger Date"), the Company shall not, (x) (i) directly or
indirectly, offer, sell, grant any option to purchase, or otherwise dispose of
(or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its Subsidiaries' equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a "Subsequent Placement"), or
(ii) be party to any solicitations, negotiations or discussions with regard to
the foregoing or (y) directly or indirectly, (i) file any registration statement
with the SEC or file any amendment or supplement thereto, (ii) cause any
registration statement to be declared effective by the SEC or (iii) grant any
registration rights to any Person that can be exercised prior to such date as
set forth above.

 



27

 

 

(iii)          From the Trigger Date until the one (1) year anniversary of the
Trigger Date, the Company will not, directly or indirectly, effect any
Subsequent Placement unless the Company shall have first complied with this
Section 4(o)(iii).

 

(1)           The Company shall deliver to each Buyer an irrevocable written
notice (the "Offer Notice") of any proposed or intended issuance or sale or
exchange (the "Offer") of the securities being offered (the "Offered
Securities") in a Subsequent Placement, which Offer Notice shall (w) identify
and describe the Offered Securities, (x) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the persons or
entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with such Buyers at least fifty percent (50%) of the Offered
Securities, allocated among such Buyers (a) based on such Buyer's pro rata
portion of the aggregate number of Preferred Shares purchased hereunder (the
"Basic Amount") and (b) with respect to each Buyer that elects to purchase its
Basic Amount, any additional portion of the Offered Securities attributable to
the Basic Amounts of other Buyers as such Buyer shall indicate it will purchase
or acquire should the other Buyers subscribe for less than their Basic Amounts
(the "Undersubscription Amount"), which process shall be repeated until the
Buyers shall have an opportunity to subscribe for any remaining
Undersubscription Amount.

 

(2)           To accept an Offer, in whole or in part, such Buyer must deliver a
written notice to the Company prior to the end of the tenth (10th) Business Day
after such Buyer's receipt of the Offer Notice (the "Offer Period"), setting
forth the portion of such Buyer's Basic Amount that such Buyer elects to
purchase and, if such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the "Notice of Acceptance"). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the "Available
Undersubscription Amount"), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary. Notwithstanding anything to the contrary contained herein, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to the Buyers a
new Offer Notice and the Offer Period shall expire on the tenth (10th) Business
Day after such Buyer's receipt of such new Offer Notice.

 

28

 



 

(3)           The Company shall have five (5) Business Days from the expiration
of the Offer Period above to offer, issue, sell or exchange all or any part of
such Offered Securities as to which a Notice of Acceptance has not been given by
the Buyers (the "Refused Securities") pursuant to a definitive agreement (the
"Subsequent Placement Agreement"), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.

 

(4)           In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4(o)(iii)(3) above), then each Buyer may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that such Buyer elected to
purchase pursuant to Section 4(o)(iii)(2) above multiplied by a fraction, (i)
the numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Buyers pursuant to Section 4(o)(iii)(3) above
prior to such reduction) and (ii) the denominator of which shall be the original
amount of the Offered Securities. In the event that any Buyer so elects to
reduce the number or amount of Offered Securities specified in its Notice of
Acceptance, the Company may not issue, sell or exchange more than the reduced
number or amount of the Offered Securities unless and until such securities have
again been offered to the Buyers in accordance with Section 4(o)(iii)(1) above.

 

(5)           Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, the Buyers shall acquire from the Company,
and the Company shall issue to the Buyers, the number or amount of Offered
Securities specified in the Notices of Acceptance, as reduced pursuant to
Section 4(o)(iii)(4) above if the Buyers have so elected, upon the terms and
conditions specified in the Offer. The purchase by the Buyers of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and the Buyers of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Buyers and their
respective counsel.

 

(6)           Any Offered Securities not acquired by the Buyers or other persons
in accordance with Section 4(o)(iii)(3) above may not be issued, sold or
exchanged until they are again offered to the Buyers under the procedures
specified in this Agreement.

 



29

 

 

(7)           The Company and the Buyers agree that if any Buyer elects to
participate in the Offer, (x) neither the Subsequent Placement with respect to
such Offer nor any other transaction documents related thereto (collectively,
the "Subsequent Placement Documents") shall include any term or provisions
whereby any Buyer shall be required to agree to any restrictions in trading as
to any securities of the Company owned by such Buyer prior to such Subsequent
Placement and (y) the Buyers shall be entitled to the same registration rights
provided to the other investors in the Subsequent Placement.

 

(8)           Notwithstanding anything to the contrary in this Section 4(o) and
unless otherwise agreed to by the Buyers, the Company shall either confirm in
writing to the Buyers that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case in such a manner such that the Buyers
will not be in possession of material non-public information, by the fifteenth
(15th) Business Day following delivery of the Offer Notice. If by the fifteenth
(15th) Business Day following delivery of the Offer Notice no public disclosure
regarding a transaction with respect to the Offered Securities has been made,
and no notice regarding the abandonment of such transaction has been received by
the Buyers, such transaction shall be deemed to have been abandoned and the
Buyers shall not be deemed to be in possession of any material, non-public
information with respect to the Company. Should the Company decide to pursue
such transaction with respect to the Offered Securities, the Company shall
provide each Buyer with another Offer Notice and each Buyer will again have the
right of participation set forth in this Section 4(o)(iii). The Company shall
not be permitted to deliver more than one such Offer Notice to the Buyers in any
60 day period (other than the Offer Notices contemplated by the last sentence of
Section 4(o)(iii)(2) of this Agreement).

 

(iv)        The restrictions contained in subsections (ii) and (iii) of this
Section 4(o) shall not apply in connection with the issuance of any Excluded
Securities (as defined in the Certificate of Designations).

 

(p)   Stockholder Approval. The Company shall file with the SEC and provide each
stockholder of the Company with an information statement complying with the
requirements of the 1934 Act and substantially in the form that has been
previously reviewed and approved by the Buyers and Schulte Roth & Zabel LLP
informing such stockholders of the actions taken in accordance with the
Resolutions and of the Stockholder Approval (each, as defined below). In
addition to the foregoing, if required by any governmental or regulatory agency,
the Company shall provide each stockholder entitled to vote at a special or
annual meeting of stockholders of the Company (the "Stockholder Meeting"), which
shall be called at or prior to the Company's next annual meeting of
stockholders, but in no event later than the Stockholder Meeting Deadline (as
defined below), a proxy statement (the "Proxy Statement"), in a form reasonably
acceptable to the Buyers after review by Schulte Roth & Zabel LLP, soliciting
each such stockholder's affirmative vote at the Stockholder Meeting for approval
of resolutions (the "Resolutions") providing for the issuance of all of the
Securities as described in the Transaction Documents in accordance with
applicable law, the provisions of the Certificate of Incorporation and the rules
and regulations of the Principal Market (such affirmative approval being
referred to herein as the "Stockholder Approval"), and the Company shall use its
reasonable best efforts to solicit its stockholders' approval of such
Resolutions and to cause the Board of Directors of the Company to recommend to
the stockholders that they approve the Resolutions. The Company shall be
obligated to seek to obtain the Stockholder Approval by the Stockholder Meeting
Deadline. If, despite the Company's reasonable best efforts, the Stockholder
Approval is not obtained at the Stockholder Meeting, the Company shall cause an
additional Stockholder Meeting to be held each calendar quarter thereafter until
Stockholder Approval is obtained. In connection with the stockholders' meeting
contemplated by this Section 4(p), the Company shall (i) use its best efforts to
solicit its stockholders' approval of the Resolutions and (ii) cause at least a
majority of the Board of Directors of the Company to recommend to the
stockholders that they approve the Resolutions. As used herein, "Stockholder
Meeting Deadline" means (i) the date that is sixty (60) days after the Closing
Date in the event the Proxy Statement is subject to review by the SEC and (ii)
the date that is thirty (30) days after the Closing Date in the event the Proxy
Statement is not subject to review by the SEC.

 



30

 

 

(q)   Conversion Share Characteristics. If Conversion Shares and/or Additional
Shares are issued pursuant to the terms of the Certificate of Designations, the
Company acknowledges and agrees that in accordance with Section 3(a)(9) of the
1933 Act, the Conversion Shares and/or the Additional Shares, as applicable,
shall take on the registered characteristics of the Preferred Shares with
respect to which such Conversion Shares and/or Additional Shares are being
issued, and the holding period of such Preferred Shares may be tacked on to the
holding period of the Conversion Shares and/or Additional Shares, respectively. 
The Company agrees not to take any position contrary to this Section 4(q).

 

(r)   Reporting Status. Until the date on which the Buyers shall have sold all
of the Conversion Shares and Additional Shares and none of the Preferred Shares
are outstanding (the "Reporting Period"), the Company shall timely file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination, and the Company
shall take all actions necessary to maintain its eligibility to issue Securities
to the Buyers on Form S-3.

 

(s)    Financial Information. The Company agrees to send the following to each
Buyer during the Reporting Period, unless the following are filed with the SEC
through EDGAR and are available to the public through the EDGAR system (i)
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K (or any analogous reports under the 1934 Act) and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, (ii) on the same day as the release thereof, facsimile or e-mailed
copies of all press releases issued by the Company or any of its Subsidiaries,
and (iii) copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.

 



31

 

 

(t)   Public Information. At any time during the period commencing from the six
(6) month anniversary of the Closing Date and ending at such time that all of
the Securities, if a registration statement is not available for the resale of
all of the Securities, may be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1), if
the Company shall (i) fail for any reason to satisfy the requirements of Rule
144(c)(1), including, without limitation, the failure to satisfy the current
public information requirement under Rule 144(c) or (ii) if the Company has ever
been an issuer described in Rule 144(i)(1)(i) or becomes such an issuer in the
future, and the Company shall fail to satisfy any condition set forth in Rule
144(i)(2) (a "Public Information Failure") then, as partial relief for the
damages to any Buyer by reason of any such delay in or reduction of its ability
to sell the Securities (which remedy shall not be exclusive of any other
remedies available at law or in equity), the Company shall pay to each such
Buyer an amount in cash equal to one and one-half percent (1.5%) of the
aggregate Purchase Price of such Buyer's Securities on the day of a Public
Information Failure and on every thirtieth day (pro-rated for periods totaling
less than thirty days) thereafter until the earlier of (i) the date such Public
Information Failure is cured and (ii) such time that such public information is
no longer required pursuant to Rule 144. The Company shall also pay the
reasonable fees of legal counsel of such Investor to enforce the provisions
hereof. The payments to which a holder shall be entitled pursuant to this
Section 4(t) are referred to herein as "Public Information Failure Payments."
Public Information Failure Payments shall be paid on the earlier of (I) the last
day of the calendar month during which such Public Information Failure Payments
are incurred and (II) the third Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments to such Buyer when due
in a timely manner, such unpaid portion of the Public Information Failure
Payment(s) shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full.

 

(u)   FATCA. Notwithstanding anything to contrary contained herein and other
Transaction Documents, if a payment made to a Buyer under any Preferred Shares
or Conversion Shares would be subject to U.S. federal withholding Tax imposed by
FATCA if such Buyer were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Buyer shall deliver to Company at the time or
times prescribed by law and at such time or times reasonably requested by the
Company such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company as may be necessary for the Company to
comply with its obligations under FATCA and to determine that such Buyer has
complied with such Buyer’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment under FATCA. For purposes of this Section
4(u), "FATCA" means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

(v)  Closing Documents. On or prior to thirty (30) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Schulte Roth & Zabel LLP a complete closing set of the executed
Transaction Documents, Securities and any other documents required to be
delivered to any party pursuant to Section 7 hereof or otherwise.

 



32

 

 

5.           REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a)   Register. The Company shall maintain at its principal executive offices
(or such other office or agency of the Company as it may designate by notice to
each holder of Securities), a register for the Preferred Shares in which the
Company shall record the name and address of the Person in whose name the
Preferred Shares have been issued (including the name and address of each
transferee), the number of Preferred Shares held by such Person, the number of
Conversion Shares and Additional Shares issued and issuable pursuant to the
terms of the Preferred Shares. The Company shall keep the register open and
available at all times during business hours for inspection of any Buyer or its
legal representatives.

 

(b)   Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit E attached hereto (the "Irrevocable Transfer Agent
Instructions") to issue certificates or credit shares to the applicable balance
accounts at DTC, registered in the name of each Buyer or its respective
nominee(s), for the Conversion Shares and the Additional Shares issuable
pursuant to the terms of the Transaction Documents in such amounts as specified
from time to time by each Buyer to the Company upon conversion or redemption of
the Preferred Shares or as payment of Dividends with respect to the Preferred
Shares. The Company warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 5(b) will be given by
the Company to its transfer agent, and any subsequent transfer agent, and that
the Securities shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement and the other
Transaction Documents. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to each Buyer. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that each
Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

6.           CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Preferred Shares
to each Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:

 

(a)   Such Buyer shall have executed this Agreement and delivered the same to
the Company.

 

(b)   Such Buyer shall have delivered its Purchase Price to the Company (less,
in the case of the Lead Investor, the amounts withheld pursuant to Section 4(f))
for the Preferred Shares being purchased by such Buyer at the Closing by wire
transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

 



33

 

 

(c)   The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality, which are accurate in all respects) as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality, which are accurate in all
respects) as of such specified date), and such Buyer shall have performed,
satisfied and complied in all respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Buyer at or prior to the Closing Date.

 

(d)   No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

7.           CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Preferred Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer's
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:

 

(a)   The Company and each of its Subsidiaries shall have duly executed and
delivered to such Buyer each of the following to which it is a party each of the
Transaction Documents, (ii) the Preferred Shares (allocated in such amounts as
such Buyer shall request), being purchased by such Buyer at the Closing pursuant
to this Agreement.

 

(b)   Such Buyer shall have received the opinion of Snell & Wilmer L.L.P., the
Company's outside counsel, dated as of the Closing Date, in substantially the
form of Exhibit F attached hereto.

 

(c)   The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit E attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company's transfer agent.

 

(d)   The Company shall have delivered to such Buyer a certificate evidencing
the formation and good standing of the Company and each of its U.S. Subsidiaries
in such entity's jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within 10 Business Days of
the Closing Date.

 

(e)   The Company shall have delivered to such Buyer a certificate evidencing
the Company's and each of its U.S. Subsidiaries' qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company and its Subsidiaries conduct
business or a bring down of such good standing from Incorporating Services,
Ltd., as of a date within ten (10) days of the Closing Date.

 



34

 

 

(f)   The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation of the Company and each of its U.S. Subsidiaries
(other than the Subsidiaries formed in the State of Florida) as certified by the
Secretary of State (or comparable office) of the jurisdiction of formation of
the Company and each of its Subsidiaries or a bring down of such good standing
from Incorporating Services, Ltd. within ten (10) days of the Closing Date.

 

(g)   The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(d) as adopted by the Company's Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation of the Company and (iii) the Bylaws of the Company, each as in
effect at the Closing, in the form attached hereto as Exhibit G.

 

(h)   The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
are accurate in all respects) as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which are accurate in all respects) as
of such specified date) and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. Such Buyer shall have received a
certificate, executed by the Chief Executive Officer of the Company, dated as of
the Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by such Buyer in the form attached hereto as Exhibit H.

 

(i)   The Company shall have delivered to such Buyer a letter from the Company's
transfer agent certifying the number of shares of Common Stock issued and
outstanding as of a date within five (5) days of the Closing Date.

 

(j)   The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market, nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.

 

(k)   The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.

 



35

 

 

(l)   The Registration Statement shall be effective and available for the
issuance and sale of the Securities hereunder and the Company shall have
delivered to such Buyer the Prospectus and the Prospectus Supplement as required
thereunder.

 

(m)   No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

(n)   The Company shall have delivered to each Buyer a Lock-Up Agreement in the
form attached hereto as Exhibit C executed and delivered by each of the Persons
listed on Exhibit B hereto.

 

(o)   The Voting Agreement in the form attached hereto as Exhibit D shall have
been executed and delivered to such Buyer by the Company and each of the
Principal Stockholders.

 

(p)   The Certificate of Designations in the form attached hereto as Exhibit A
shall have been filed with the Secretary of State of the State of Delaware and
shall be in full force and effect, enforceable against the Company in accordance
with its terms and shall not have been amended.

 

(q)   The Company shall have submitted to the Principal Market a Listing of
Additional Shares notification in connection with the transactions contemplated
hereby and the Principal Market shall have approved, orally or in writing, the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities.

 

(r)   The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

8.           TERMINATION. In the event that the Closing shall not have occurred
with respect to a Buyer on or before five (5) Business Days from the date hereof
due to the Company's or such Buyer's failure to satisfy the conditions set forth
in Sections 6 and 7 above (and the nonbreaching party's failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date by delivering a written notice to that effect to each
other party to this Agreement and without liability of any party to any other
party; provided, however, that if this Agreement is terminated pursuant to this
Section 8, the Company shall remain obligated to reimburse the Lead Investor or
its designee(s), as applicable, for the expenses described in Section 4(f) above
without giving effect to the Legal Fee Cap.

 



36

 

 

9.           MISCELLANEOUS.

 

(a)   Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)   Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(c)   Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d)   Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 



37

 

 

(e)   Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of at least sixty-five percent
(65%) of the aggregate number of Registrable Securities issued or issuable under
the Transaction Documents as of the date hereof and shall include the Lead
Investor so long as the Lead Investor or any of its affiliates holds any
Registrable Securities (the "Required Holders"). Any amendment or waiver
effected in accordance with, and any amendment to this Agreement made in
conformity with the provisions of this Section 9(e) shall be binding on each
Buyer and holders of Securities of the Company as applicable. No such amendment
shall be effective to the extent that it applies to less than all of the Buyers
of Securities. No consideration shall be offered or paid to any Person to amend
or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the parties to the
Transaction Documents or the holders of Preferred Shares, as the case may be.
The Company has not, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.

 

(f)   Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail address for
such communications shall be:

 

If to the Company:

 

Net Element, Inc.

363 NE 163rd Street, Suite 705

North Miami Beach, FL 33160

Telephone:        (786) 923-0515
Facsimile:         (786) 272-0696
E-mail:              swolberg@netelement.com

Attention:         Chief Legal Officer

 

with a copy (for informational purposes only) to:

 

Snell & Wilmer L.L.P.

600 Anton Boulevard, 14th Floor

Costa Mesa, CA 92626

 



38

 

 

Telephone: 714-427-7442

Facsimile: 714-427-7799

E-mail:           spavluk@swlaw.com

Attention: Serge V. Pavluk

 

If to the Transfer Agent:

 

Continental Stock Transfer & Trust Company

17 Battery Place, 8th Floor

New York, NY 10004

Telephone:       (212) 845-3217

Email: mmullings@continentalstock.com

Attention:        Michael G. Mullings

 

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer's representatives as set forth
on the Schedule of Buyers,

 

with a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone:        (212) 756-2000
Facsimile:         (212) 593-5955
Attention:         Eleazer N. Klein, Esq.
E-mail:              eleazer.klein@srz.com

 

or to such other address, facsimile number and/or email-address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including by way of a Fundamental Transaction
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Certificate of Designations). A Buyer
may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights

 



39

 

 

(h)   No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

 

(i)   Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

 

(j)   Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k)   Indemnification. (i)    In consideration of each Buyer's execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(h) or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable law.

 



40

 

 

(ii)        Promptly after receipt by an Indemnitee under this Section 9(k) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim for indemnification in respect thereof is to be
made against any indemnifying party under this Section 9(k), deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of not more than one counsel for such Indemnitee to be
paid by the indemnifying party, if, in the reasonable opinion of the Indemnitee,
the representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding. Legal counsel referred to in the immediately preceding sentence
shall be selected by the Investors holding at least a majority of the
Registrable Securities. The Indemnitee shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or Indemnified Liabilities by the indemnifying party and shall furnish to
the indemnifying party all information reasonably available to the Indemnitee
that relates to such action or Indemnified Liabilities. The indemnifying party
shall keep the Indemnitee fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liabilities or litigation. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnitee with respect to all third parties,
firms or corporations relating to the matter for which indemnification has been
made. The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnitee under this Section 9(k),
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

(iii)        The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(iv)        The indemnity agreements contained herein shall be in addition to
(x) any cause of action or similar right of the Indemnitee against the
indemnifying party or others, and (y) any liabilities the indemnifying party may
be subject to pursuant to the law.

 

(v)        Except where the following damages have been awarded to a third party
and a party hereto has a duty of indemnification with respect to such third
party claim, in no event shall any claim for incidental, special, punitive or
consequential damages of any nature whatsoever be made by any party to the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby.

 



41

 

 

(l)   No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m)  Remedies. Each Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers. The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

 

(n)   Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

(o)   Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(p)   Independent Nature of Buyers' Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges, and each Buyer confirms, that the Buyers are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Company acknowledges
that it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 

42

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  COMPANY:           NET ELEMENT, INC.           By:        

Name:



     

Title: 

 

 

[Signature Page to Securities
Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 



  BUYERS:       [BUYER]           By:       Name:     Title:

 

  Check as appropriate:   Accredited Investor ¨   QIB ¨





 

44

 

 

SCHEDULE OF BUYERS

 



(1)   (2)   (3)   (4)   (5)                   Buyer   Address, E-mail and
Facsimile Number   Number of Preferred
Shares   Purchase Price   Legal Representative's Address
and Facsimile Number                  





 

 

 

 

EXHIBITS

 

Exhibit A Form of Certificate of Designations Exhibit B Parties to Lock-Up
Agreement Exhibit C Form of Lock-Up Agreement Exhibit D Form of Voting Agreement
Exhibit E Form of Irrevocable Transfer Agent Instructions Exhibit F Form of
Opinion of Company's Outside Counsel Exhibit G Form of Secretary's Certificate
Exhibit H Form of Officers Certificate

 

SCHEDULES 

    Schedule I List of General Use Free Writing Prospectus Schedule 4(d) Use of
Proceeds

 

 

 

 

SCHEDULE I

 

None.

 

 

 

 

SCHEDULE 4(d)

 

Proceeds from the sale of the Preferred Stock will be used (i) to pay all legal
and other fees, costs and expenses related to and in connection with the
transactions contemplated by the Transaction Documents, but not to pay the fees
and expenses of the Agent in an amount exceeding $250,000; (ii) for general
corporate purposes, including working capital, sales and marketing activities,
general and administrative matters, repayment of indebtedness, and capital
expenditures; (iii) to pay the cash portion of the acquisition of PayOnline
group of companies; and (iv) for the purchase of residual distributions from
agents.

 



 

